MEMORANDUM **
Juan Carlos Martir Cabrales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders denying his motion to remand proceedings based on ineffective assistance of counsel and denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review de novo ineffective assistance of counsel claims, and we review for abuse of discretion denials of motions to remand and reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petitions for review.
The BIA did not abuse its discretion in determining that Martir Cabrales failed to demonstrate prejudice from his prior counsel’s performance. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003) (to prevail on an ineffective assistance of counsel claim, petitioner must demonstrate that counsel’s performance may have affected the proceedings’ outcome).
The BIA acted within its discretion in denying Mártir Cabrales’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.